GODBOLD, Chief Judge,
dissenting:
This case should be sent back to the district court to be unraveled. Ultimately it may require certification to the Supreme Court of Florida.
Lloyds asserted estoppel as an affirmative defense to Jet Charter’s counterclaim seeking a declaratory judgment of coverage. In support thereof Lloyds sought to introduce, and the court excluded, the following evidence. In December 1981 a Boeing 707 in the hands of Aero Service for maintenance was damaged when an Aero Service employee drove a tractor into it. Aero Service notified the insurer of the damage, and it was investigated. On March 29, 1982 Lloyds’ agent wrote Aero Service that coverage was denied because the policy provided airport premises liability coverage but excluded “loss of or damage to property in the care, custody or control of the assured.” This would seem to be a commonsense result — that premises liability was not intended to cover damage to multimillion dollar aircraft in the care and control of the insured while being maintained by it — and the agent’s letter to Aero Service denying liability explained this.
The tendered evidence showed that Aero Service did not further assert that there was coverage but instead contacted the agent and requested a quotation for insurance that would provide coverage for aircraft in Aero Service’s care, custody and control. The agent responded offering such coverage for a premium of $15,446, approximately five times that being paid under the existent policy ($3,095.15). Aero Service did not reply.
On May 24 the policy was renewed. One of the clauses stamped “void” in the policy describes the coverage that Aero Service was offered and did not buy: “Loss of or damage to Aircraft or Aircraft equipment, not the property of the Assured, whilst on the ground in the care, custody or control of the Assured.”
*1539Approximately three months thereafter the same Boeing 707, again in Aero Service’s hands for maintenance, slipped off the jacks and was damaged. For this incident Aero Service claims the benefit of the precise coverage that it was told that it lacked and that it did not buy when offered.
The tendered evidence should have been received. Unless Aero Service can offer something else, Lloyds would be entitled to judgment on estoppel grounds. If other evidence refutes that tendered by Lloyds, and the case is not decided on estoppel grounds, the next threshold to traverse is determination of the type of coverage extended by the policy (without addressing the exclusions). This is not wholly free from doubt. The risk is defined as “Legal Liability arising out of the Assureds operation as FAA Aircraft Repair Station (and other descriptive language not relevant).” Arguably the risk of “operation” of a repair station is broader than premises liability. These are unanswered questions since this court’s decision is based upon an exclusion from coverage (whatever the coverage may be). If the meaning of “vehicle” has to be reached, whether an airplane is a vehicle under Florida law for purposes of insurance law in general and this policy in particular is an issue that should be certified to the Supreme Court of Florida. Insurance law is a field in which the state has a particular interest, and it is entitled to define its own terms. I would not take bets on which way the Florida Supreme Court would go. It seems to me that the term “vehicle” in this policy is not so unambiguous that its meaning can be determined without extrinsic evidence. Whatever court decides the matter needs all the help it can get. The ambiguity is demonstrated by the opinion of this court, which finds a single and certain meaning by reference to, inter alia, a law dictionary that goes one way and a standard dictionary that goes the other, an opinion of the United States Supreme Court rendered in 1931 when airplanes had minor significance, a dissenting opinion from the Iowa Supreme Court, and Florida statutes that point both ways,